Citation Nr: 1636242	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-19 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel







INTRODUCTION

The Veteran served on active duty from September 1966 to February 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After a review of the file, the Board has determined that further development is required.

The Veteran has submitted an October 2009 treatment note by Dr. L. Minsky, who treated the Veteran's right shoulder, diagnosing rotator cuff syndrome.  The record, however, demonstrates that Dr. Minsky started treatment of right shoulder osteoarthritis in June 2009 and rotator cuff syndrome in August 2009.  His earliest treatment of the Veteran occurred as early as August 2008.  The records for these treatments have not been associated with the file, which is also true for any subsequent treatment.  Therefore, a remand is required to associate the additional records of Dr. Minsky with the Veteran's file.

The file also contains VA treatment records from March 2007 to June 2009.  The records indicate a diagnosis of osteoarthritis made in October 1996 with diagnoses of other conditions occurring in 1997, 2003, & 2004.  Furthermore, the last VA treatment note indicates subsequent treatment was planned.  VA medical records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.   See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Therefore, a complete set of relevant VA treatment records should be requested to ensure that the Board has all relevant records.

As noted the Veteran has been diagnosed with osteoarthritis and rotator cuff syndrome.  The Veteran states he injured his shoulder in basic training practicing hand-to-hand combat with pugil sticks.  He has had pain ever since the incident and believes his current shoulder disabilities are related to the basic training injury.  There has not been a VA examination to determine whether the Veteran's right shoulder disability is related to a pugil stick incident or service generally.  Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain any relationship to service.  38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to the claim for service connection for a right shoulder disability.  

All identified VA records should be added to the claims file.  Regardless of the Veteran's response, the AOJ should specifically attempt to obtain VA treatment records from 1996 to the present, exclusive of the records already obtained from March 2007 to June 2009.  

All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  The Veteran should be asked to provide authorization to obtain records from Dr. L. Minsky.

If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  After the record development is completed, provide the Veteran with a VA joints examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  

The examiner should elicit a full history from the Veteran and consider the lay statements of record.  It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner is asked to list all current right shoulder disabilities.  For each diagnosis, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally related to service, to include the Veteran's report that he was hit in the shoulder with a pugil stick and has had shoulder pain ever since.    

3.  After the development requested is completed, readjudicate the claim for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







